DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 06, 2020 fails to comply with 37 CFR
1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-
patent literature publication or that portion which caused it to be listed; and all other
information or that portion which caused it to be listed. It has been placed in the application file, but the “Search Report for Austrian Patent Application No. A 50857/2017-1, dated Mar. 21, 2018, 3 pages” referred to therein has not been considered as a translation has not been provided.
The information disclosure statement filed September 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-
patent literature publication or that portion which caused it to be listed; and all other
information or that portion which caused it to be listed. It has been placed in the application
file, but the  “Official Action for Austria Patent Application No. 50857/2017, dated Dec. 12,2019, 3 pages” referred to therein has not been considered as a translation has not been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “divider device” in claim 1 (lines 4-7) 
“multiplier device” in claim 1 (lines 8-10)
“divider module” in claim 3 (line 2-5)
“multiplier module” in claim 3 (lines 5-7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “original frequency ” in claim 1 (line 5) and claim 8 (line 3) is a relative term which renders the claim indefinite. The term “original frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language whether the “original frequency” is the frequency of the transmitted signal or the frequency of the received signal or the frequency of some other signal. 
The term “original bandwidth” in claim 1 (line 5) and claim 8 (line 3) is a relative term which renders the claim indefinite. The term “original bandwidth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language whether the “original bandwidth” is the bandwidth of the transmitted signal or the bandwidth of the received signal or the bandwidth of some other signal. 

Dependent claims 2-7 are rejected under 35 U.S.C. 112(b) due to their dependency on rejected independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Jaoude (US 20040012517 A1) in view of REUTER (US 20140197983 A1).

Regarding claim 1, Abou-Jaoude discloses [Note: what Abou-Jaoude fails to disclose is strike-through]
An apparatus for converting a radar signal for further signal processing in a test bench with a radar target emulator (Paragraph 0002, “The present invention relates to a device for testing the performance accuracy of an automotive radar system. More particularly, the present invention relates to a downconversion of the automotive radar system signals in a radar target simulator in a manner to enable improved performance and lower cost radar components and assemblies.”), comprising:
a divider assembly having a divider device (see annotated Fig. 1 below for “divider assembly” and “divider device” locations ) configured to reduce an original frequency and an original bandwidth of the radar signal (Paragraph 0020 states, “The signal IF.sub.1 is next down-converted in a second down-converter 114 to a signal IF.sub.2 using a second LO signal LO2a.”, therefore, the signal has been reduced by a factor, however, Abou-Jaoude does not specifically disclose a “first factor” reduction value) such that the radar signal has a reduced frequency and a reduced bandwidth for the further signal processing (Paragraph 0020, “The signal IF.sub.1 is next down-converted in a second down-converter 114 to a signal IF.sub.2 using a second LO signal LO2a. The signal IF.sub.2 is then passed through a buffer and low pass filter to remove higher frequency harmonics.”; Paragraph 0040, “The radar test system may simulate target distance by providing a group delay to the signal. The double-conversion scheme allows the radar test system to utilize a Surface Acoustic Wave (SAW) 116 filter as a delay line. The radar test system maybe designed to use a single SAW device 116 or multiple SAW devices, in series or in parallel, as described previously, to achieve either a single delay or multiple delays, respectively.”); and 
a multiplier assembly having a multiplier device (see annotated Fig. 1 below for “multiplier assembly” and “multiplier device” locations) configured to increase the reduced frequency and the reduced bandwidth of the radar signal (Paragraph 0023, “The IF.sub.2 signal is then buffered and provided to an up-converter 126 along with a LO signal LO2b, the upconverter 126 converting the IF.sub.2 signal to an IF.sub.1 signal. The IF.sub.1 signal is then provided through a band pass filter and buffer amplifier to remove harmonics and intermodulation products created by the first upconverstion, and provided to a second upconverter 128 along with an LO signal LO2b. The signal LO2b is equal to the signal LO2a plus a Doppler shift. The second upconverter 128 converts the IF.sub.1 signal back to the original 76-77 GHz band plus any Doppler shift to provide the signal RFout. The signal from the second upconverter 128 is re-radiated through a second antenna 130 to the automotive radar system.”;)

    PNG
    media_image1.png
    581
    1025
    media_image1.png
    Greyscale


REUTER discloses, 
divider device configured to reduce an original frequency and an original bandwidth of the radar signal by a first factor (Paragraph 0047, “A path for connecting the mixer module 16 of the receiver device 12 and the signal generation module 42 of the transmitter device 26 may, for example, comprise a further frequency divider module 56 and a frequency multiplier module 58. The further frequency divider module 56 may apply a frequency division by a factor N3, which may at least partly be compensated by frequency multiplier 58, which may apply a frequency multiplication by a factor M3.”); 
multiplier device configured to increase the reduced frequency and the reduced bandwidth of the radar signal by the first factor (Paragraph 0047, “The further frequency divider module 56 may apply a frequency division by a factor N3, which may at least partly be compensated by frequency multiplier 58, which may apply a frequency multiplication by a factor M3. For example, M3 may be chosen equal to N3. This may allow to transfer the generated signal at a lower frequency where less attenuation and distortion of the signal may be encountered, and to restore the signal with identical frequency for demodulation mixing. For example, an automotive radar signal of 77 GHz may be transmitted from the transmitter to the receiver as a 38.5 GHz signal and restored at the receiver-side as a 77 GHz signal.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the features of: divider device configured to reduce an original frequency and an original bandwidth of the radar signal by a first factor; and multiplier device configured to increase the reduced frequency and the reduced bandwidth of the radar signal by the first factor. Both Abou-Jaoude and REUTER are considered analogous arts to the instant application as they both disclose radar systems used to down-convert a signal using a divider device and then using a multiplier to up-convert the down-converted signal back to the original frequency and bandwidth. Abou-Jaoude already discloses the concept of double down-converting a signal for further processing and then tuning the down-converted signal back to its original frequency using a multiplier device. In Paragraph 0020, Abou-Jaoude states, “The signal IF.sub.1 is next down-converted in a second down-converter 114 to a signal IF.sub.2 using a second LO signal LO2a.” Therefore, the signal has been reduced by a factor, however, Abou-Jaoude fails to disclose the division and then multiplication of the signal based on a specified first factor value. REUTER discloses this feature in paragraph 0047, where it discloses the frequency divider to reduce the frequency of a signal by a factor N3 and a frequency multiplier which then increases the frequency by a factor M3. REUTER further discloses that these two factors can be the same value, thus returning the signal back to its original frequency/bandwidth prior to reduction. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the features mentioned above. The incorporation of these features would allow for the reduction of noise in the processing of the signal and lead to a more efficient system. 

Regarding claim 2, the combination of Abou-Jaoude and REUTER discloses
The apparatus according to claim 1. However, Abou-Jaoude fails to specifically disclose, wherein the divider device comprises at least one frequency divider.  
REUTER discloses, 
wherein the divider device comprises at least one frequency divider (Paragraph 0047, “A path for connecting the mixer module 16 of the receiver device 12 and the signal generation module 42 of the transmitter device 26 may, for example, comprise a further frequency divider module 56 and a frequency multiplier module 58.). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the feature of: wherein the divider device comprises at least one frequency divider. Both Abou-Jaoude and REUTER are considered analogous arts to the instant application as they both disclose radar systems used to down-convert a signal using a divider device and then using a multiplier to up-convert the down-converted signal back to the original frequency and bandwidth prior to reduction. Abou-Jaoude already discloses the concept of double down-converting a signal for further processing. Abou-Jaoude’s design discloses components which are tantamount to a frequency divider, however, Abou-Jaoude does not specifically disclose the use of a frequency divider in the divider device. REUTER discloses this feature in paragraph 0047. The use of a frequency divider is a common component to down-convert a signal from an original frequency to a reduced frequency. Therefore it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the features of Abou-Jaoude to disclose the divider device comprising at least one frequency divider. The incorporation of such a feature would be a common substitute for the components already shown in the design of Abou-Jaoude system and lead to an optimized system. 

Regarding claim 4, the combination of Abou-Jaoude and REUTER discloses
The apparatus according to claim 1.  Abou-Jaoude further discloses, wherein the divider module and/or the multiplier module comprises an oscillator component (Paragraph 0024, “The LO signals, LO.sub.1, LO2a and LO2b are provided from synthesizers 132,133 and 137, all being referenced to a crystal reference oscillator 140.”) configured to generate a conversion signal at a conversion frequency and a mixer component configured to mix the conversion signal with the radar signal provided at the divider module or the multiplier module respectively (Paragraph 0024, “The crystal oscillator 140 drives the synthesizer 132 which includes a phase locked loop 134 in combination with a YIG Tuned Oscillator (YTO)162. The output of the synthesizer 132 is provided through a power divider 164 which provides signals down two paths. One path is through a .times.4 multiplier 205, bandpass filter 210 and .times.2 multiplier 210 to mixer 106 to provide the LO.sub.1 signal for downconversion. A second path is through the .times.4 multiplier 305, bandpass filter 307 and .times.2 multiplier 315 to provide the LO.sub.1 signal to mixer 128 for upconversion.”).  

Regarding claim 6, the combination of Abou-Jaoude and REUTER discloses 
A test bench configured to process a radar signal (Paragraph 0009, “In accordance with the present invention, a radar test system is provided for an automotive radar system, which provides multiple up-conversions and down-conversions. The multiple frequency conversion schemes provide for lower cost components and improved performance over previous radar test systems.”), comprising: 
an apparatus for converting the radar signal according to claim 1 (Paragraph 0012, “FIG. 1 shows the components of a radar test system in accordance with the present invention;”); 
Abou-Jaoude further discloses [Note: what Abou-Jaoude fails to disclose is strike-through], 
a radar target emulator (Paragraph 0040, “The radar test system may simulate target distance by providing a group delay to the signal. The double-conversion scheme allows the radar test system to utilize a Surface Acoustic Wave (SAW) 116 filter as a delay line. The radar test system maybe designed to use a single SAW device 116 or multiple SAW devices, in series or in parallel, as described previously, to achieve either a single delay or multiple delays, respectively.”) which is interconnected to the divider assembly and the multiplier assembly (Fig. 1, the functions of the “radar target emulator” are interconnected into the divider and multiplier assembly where the divider assembly and multiplier assembly are shown in annotated Fig. 1 for claim 1) and is configured to process, delay and/or modulate the radar signal provided by the divider assembly (Paragraph 0040, “The radar test system may simulate target distance by providing a group delay to the signal. The double-conversion scheme allows the radar test system to utilize a Surface Acoustic Wave (SAW) 116 filter as a delay line. The radar test system maybe designed to use a single SAW device 116 or multiple SAW devices, in series or in parallel, as described previously, to achieve either a single delay or multiple delays, respectively.”), the original frequency and the original bandwidth of the radar signal being reduced by the divider assembly (Paragraph 0020, “The signal IF.sub.1 is next down-converted in a second down-converter 114 to a signal IF.sub.2 using a second LO signal LO2a. The signal IF.sub.2 is then passed through a buffer and low pass filter to remove higher frequency harmonics. The IF.sub.2 signal is then delayed in time using delay device 116 to impose a desired group delay to simulate a particular distance. In the embodiment shown, the delay device 116 is a parallel combination of a Surface-Acoustic Wave (SAW) delay device and a coaxial cable. Switches connect one of either the SAW device or coaxial cable to provide the desired delay. The delay device 116 may alternatively comprise series connected delay modules as shown in FIG. 2.”) such that a correspondingly processed radar signal characterizes at least one emulated object (Paragraph 0010, “The radar test system in accordance with the present invention provides for conditioning an IF signal, lower in frequency than previous systems, to assure that an automotive radar system is simulating targets by providing variable parameters in the conditioned signal, including distance (using a SAW or coaxial device), and size (or RCS).”).  

REUTER discloses,
the original frequency and the original bandwidth of the radar signal being reduced by the divider assembly by at least the first factor (Paragraph 0047, “A path for connecting the mixer module 16 of the receiver device 12 and the signal generation module 42 of the transmitter device 26 may, for example, comprise a further frequency divider module 56 and a frequency multiplier module 58. The further frequency divider module 56 may apply a frequency division by a factor N3, which may at least partly be compensated by frequency multiplier 58, which may apply a frequency multiplication by a factor M3.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the feature of: the original frequency and the original bandwidth of the radar signal being reduced by the divider assembly by at least the first factor. Both Abou-Jaoude and REUTER are considered analogous arts to the instant application as they both disclose radar systems used to down-convert a signal using a divider device and then using a multiplier to up-convert the down-converted signal back to the original frequency and bandwidth. Abou-Jaoude already discloses the concept of double down-converting a signal for further processing and then tuning that down-converted signal back to its original frequency/bandwidth using a multiplier device. However, Abou-Jaoude fails to disclose the division and multiplication of the signal based on a specified factor value. REUTER discloses this feature in paragraph 0047, where it disclosed the frequency divider to reduce the frequency of a signal by a factor N3 and a frequency multiplier which then increases the frequency by a factor M3. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the feature mentioned above. The incorporation of these features would allow for the reduction of noise in the processing of the signal and lead to a more efficient system. 

Regarding claim 7, the combination of Abou-Jaoude and REUTER discloses 
The test bench according to claim 6.  Abou-Jaoude further discloses, wherein the radar target emulator is configured to process the radar signal provided by the divider assembly (Paragraph 0040, “The radar test system may simulate target distance by providing a group delay to the signal. The double-conversion scheme allows the radar test system to utilize a Surface Acoustic Wave (SAW) 116 filter as a delay line. The radar test system maybe designed to use a single SAW device 116 or multiple SAW devices, in series or in parallel, as described previously, to achieve either a single delay or multiple delays, respectively.”). However, Abou-Jaoude fails to specifically disclose, the reduced frequency of the radar signal is less than 10 GHz, and the reduced bandwidth of the radar signal is less than 4 GHz. 

REUTER discloses
the reduced frequency of the radar signal is less than 10 GHz (Paragraph 0050, “Referring to FIG. 6, a diagram of an example of a power spectrum of two intermediate frequency signals is schematically shown. The diagram schematically shows a power ratio measured in terms of voltage measured at the mixer module output (VBB) in dBm over frequency freq (measured in MHz) of the frequency of the intermediate frequency signals. After a frequency shift by oscillator frequency 76.5 GHz, the intermediate frequencies may now be detected at 1.3 and 6.3 MHz, each signal shown in its corresponding frequency range 0 to 4 MHz and 5 to 9 MHz, respectively, indicated by the dashed boxes, just to give an example.”) and the reduced bandwidth of the radar signal is less than 4 GHz (FIG. 6 also depicts that the reduced bandwidth of the intermediate frequency signals is less than 4 GHZ).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the features of: the reduced frequency of the radar signal is less than 10 GHz and the reduced bandwidth of the radar signal is less than 4 GHz. Both Abou-Jaoude and REUTER are considered analogous arts to the instant application as they both disclose radar systems used to down-convert a signal using a frequency divider and then using a multiplier to up-convert the down-converted signal back to the original frequency and bandwidth. Abou-Jaoude already discloses the concept of double down-converting a signal for further processing and then tuning that down-converted signal back to its original frequency/bandwidth using a multiplier device. However, Abou-Jaoude fails to specifically disclose, the reduced frequency of the radar signal is less than 10 GHz and the reduced bandwidth of the radar signal is less than 4 GHz. REUTER discloses this feature in paragraph 0050 and Fig. 6 where shows that the reduced intermediate frequencies are less than 10 GHz and the reduced bandwidth is less than 4Ghz. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Abou-Jaoude with REUTER to incorporate the features mentioned above. The incorporation of these features would allow for the reduction of noise in the processing of the signal based on specified design constraints and lead to a more efficient system. 

Regarding claim 8, the same cited section and rationale as corresponding system claim 1 is applied.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Jaoude (US 20040012517 A1) in view of REUTER (US 20140197983 A1) further in view of Josefsberg (US 20180019755 A1).

Regarding claim 3, the combination of Abou-Jaoude and REUTER discloses 
The apparatus according to claim 1. Abou-Jaoude further discloses [Note: what the combination of Abou-Jaoude and REUTER fails to disclose is strike-through], wherein the divider assembly further comprises a divider module configured to reduce a frequency of the radar signal (Paragraph 0023, “The IF.sub.2 signal is then buffered and provided to an up-converter 126 along with a LO signal LO2b, the upconverter 126 converting the IF.sub.2 signal to an IF.sub.1 signal. The IF.sub.1 signal is then provided through a band pass filter and buffer amplifier to remove harmonics and intermodulation products created by the first upconversion, and provided to a second upconverter 128 along with an LO signal LO2b. The signal LO2b is equal to the signal LO2a plus a Doppler shift. The second upconverter 128 converts the IF.sub.1 signal back to the original 76-77 GHz band plus any Doppler shift to provide the signal RFout. The signal from the second upconverter 128 is re-radiated through a second antenna 130 to the automotive radar system.”).  

Josefsberg discloses, 
a divider module configured to reduce a frequency of the radar signal by a second factor (Paragraph 0173, “In the example, the primary VCO 1706 generates the at least one output signal of frequency Fout ranging from 9.5 GHz to 9.625 GHz. The down convert mixer 1716 mixes the at least one output signal of frequency Fout ranging from 9.5 to 9.625 GHz with the reference signal Fr at frequency 9.4 GHz to generate the at least one intermediate signal Fif having frequency ranges from 0.1 GHz to 0.225 GHz. Since the at least one clock signal Fc2 ranges from 0.0.1 GHz to 0.225 GHz, the second fixed frequency divider 1712 is set to divide the at least one intermediate signal Fif by a predefined factor of 1, (which means practically no divider needed in this case) to generate the at least one signal of frequencies Fif/2 ranging from 0.1 GHz to 0.225 GHz.”)
the multiplier assembly further comprises a multiplier module configured to increase the second reduced frequency of the radar signal by the second factor (Paragraph 0176, “Therefore when the second fixed frequency divider 1712 is equal to 1, the DDS signal noise is multiplied by the number 1 which means it is transferred as is to the output and this achieves a very ultra-low noise”)

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Abou-Jaoude and REUTER with Josefsberg to incorporate the features of: a divider module configured to reduce a frequency of the radar signal by a second factor and the multiplier assembly further comprises a multiplier module configured to increase the second reduced frequency of the radar signal by the second factor. Abou-Jaoude and Josefsberg are also considered analogous arts to the instant application as they both disclose radar simulation systems used to down-convert a signal using divider device and then using a multiplier to up-convert the down-converted signal back to the original frequency and bandwidth. Abou-Jaoude already discloses the concept of multiple down-converting components to subsequently down-convert a signal for further processing and then tuning the down-converted signals back to their original frequency/bandwidth using a multiplier device. However, Abou-Jaoude fails to specifically disclose, a divider module configured to reduce a frequency of the radar signal by a second factor and the multiplier assembly further comprises a multiplier module configured to increase the second reduced frequency of the radar signal by the second factor. Josefsberg discloses these features in paragraphs 0173-0176 which discloses the use of a second frequency divider to double down-convert a signal by a second factor and a multiplier to up-convert the down-converted signal by the second factor. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Abou-Jaoude and REUTER with Josefsberg to incorporate the feature mentioned above. The incorporation of these features would allow for the reduction of noise in the processing of the signal based on specified design constraints and lead to a more efficient system. 

Regarding claim 5, the combination of Abou-Jaoude and REUTER discloses
The apparatus according to claim 1. However, the combination of Abou-Jaoude and REUTER fails to specifically disclose, wherein the first factor is in the range of 1 to 10. 
Josefsberg discloses, 
wherein the first factor is in the range of 1 to 10 (Paragraph 0172, “In the example, the first frequency divider 1714 divides the generated reference signal of frequency 9.4 GHz by a predefined factor of 3 to generate the at least one DDS clock signal.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Abou-Jaoude and REUTER with Josefsberg to incorporate the feature of: wherein the first factor is in the range of 1 to 10. Both Abou-Jaoude and Josefsberg are also considered analogous arts to the instant application as they both disclose radar simulation systems used to down-convert a signal using a divider device and then using a multiplier to up-convert the down-converted signal back to the original frequency and bandwidth. Abou-Jaoude already discloses the concept of multiple down-converting components to subsequently down-convert a signal for further processing and then tuning the down-converted signals back to their original frequency/bandwidth using a multiplier device. However, Abou-Jaoude fails to specifically disclose, wherein the first factor is in the range of 1 to 10. Josefsberg discloses this features in paragraphs 0172 which discloses that the frequency divider can divide the signal by a predefined factor of 3. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Abou-Jaoude and REUTER with Josefsberg to incorporate the feature mentioned above. The incorporation of this feature would allow for the reduction of noise in the processing of the signal based on desired outputs and constraints and would lead to a more optimized system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen (US 3903521 A) is considered analogous art as it discloses a simulator for radar return signals from a target. Jensen specifically discloses in Col. 5, lines 37-40, “The apparatus of FIG. 2 contains within the acceleration sawtooth generator 12 a frequency divider 40 which divides the 8280 cycles per second signal by a factor of 2.” 
Shih (US 20090309783 A1) is considered analogous art to the instant application as it discloses a radar target simulator that down converts a signal to an intermediate frequency and then up-converts the signal back to a frequency to simulate a mmW radar return signal. Shih specifically discloses, wherein the radar target emulator is configured to process the radar signal provided by the divider assembly, the reduced frequency of the radar signal is less than 10 GHz (Paragraph 0014, “In an example embodiment, the IF is typically within a range of 1 to 10 GHz.”), and the reduced bandwidth of the radar signal is less than 4 GHz (Paragraph 0012, “Typically, the DNC 22 receives a signal in the millimeter wave range from 30 GHz to 300 GHz, with system bandwidth generally being no wider than approximately 3 GHz.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648